Citation Nr: 9924289	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post traumatic 
back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which confirmed the schedular 20 percent evaluation in effect 
for status post traumatic back injury.  The veteran perfected 
a timely appeal to that decision.

A hearing was held before a hearing officer at the RO in 
March 1998.  By a rating action dated in August 1998, 
implementing the hearing officer's decision, the veteran's 
status post traumatic back injury was assigned a schedular 40 
percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is not shown to be 
productive of no more than severe limitation of motion of the 
lumbosacral spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post traumatic back injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected low back 
disability may be briefly described.  The service medical 
record show that the veteran was seen for complaints of low 
back pain on several occasions, variously diagnosed to 
include low back pain, rule out ankylosis spondylitis, and 
lumbosacral contusion. 

An October 1989 VA examination showed a diagnosis of status 
post traumatic back injury.  In a rating action dated in 
November 1989, the RO granted service connection for status 
post traumatic back injury, and assigned a schedular 10 
percent evaluation for that disability under the provisions 
of Diagnostic Code 5295 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  The 20 percent rating 
remained in effect until the current claim.

Private treatment records dated from August 1995 to December 
1995 revealed that the veteran underwent treatment for 
complaints of low back pain after his vehicle was hit while 
he was delivering mail in July 1995.  VA outpatient treatment 
records dated in 1996 note various diagnoses, to include 
chronic back pain.  A hearing was held at the RO in March 
1998.  At that time the veteran describe the severity of his 
pain and it effect on his daily activities.

A VA orthopedic examination was performed in May 1998.  At 
the time the veteran reported that he took medication for 
back pain, used a TENS unit, a heat pack, and a back brace 
all the time.  The veteran reported that he was a letter 
carrier for the post office and that his injury interfered 
with his work.  On examination, forward flexion of the lumbar 
spine was possible to 30 degrees; backward extension was 
possible to 10 degrees; and lateral flexion of the lumbar 
spine was possible to 18 degrees on the right and 10 degrees 
on the left.  There was marked evidence of painful motion, 
spasm, weakness and tenderness.  The veteran groaned with 
every motion and he walked with a marked limp very slowly.  
It was very difficult for him to get in and out of a chair 
and it was very difficult for him to remove the brace.  There 
was no evidence of any neurological abnormalities.  The 
diagnosis was post traumatic degenerative joint disease of 
the lumbosacral spine with loss of function due to severe 
pain.

The RO has assigned a 40 percent rating for the low back 
disability in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. part 4, 
Diagnostic Code 5292 (1998).  Diagnostic Code 5292 provides 
that a 40 percent evaluation will be assigned for severe 
limitation of motion of the lumbar segment of the spine.  
This is the maximum evaluation assignable under this code.  

Diagnostic Code 5295 provides that a 40 percent evaluation is 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in a standing 
position.  A 40 percent evaluation is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The next higher 
evaluation, 60 percent, is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  This is the maximum rating 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 5293.

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle.  The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

Lay statements and testimony describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this regard, the current medical evidence confirms that 
the low back disorder results in significant impairment.  
However, this fact has been included in the current 40 
percent rating which contemplate severe limitation of motion 
and lumbosacral strain.  In order to obtain a higher 
schedular rating, the medical evidence must show ankylosis of 
the spine or pronounced intervertebral disc syndrome.  The 
recent examination showed no diagnosis of ankylosis and no 
evidence of any significant neurological problems.  
Accordingly, it is the Board's judgment that a rating in 
excess of 40 percent is not warranted.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for the veteran's status post traumatic back 
injury.  The evidence does not show that the degree of 
impairment resulting from the low back disability more nearly 
approximates the criteria for the next higher rating per 38 
C.F.R. § 4.7 (1998).  The Board is also satisfied that the 
current medical evidence reflects the degree of functional 
impairment resulting from the low back disability as 
contemplated in the DeLuca case.  Additionally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt rule. 38 C.F.R. §4.3 (1998) (1995).


ORDER

An increased rating for status post traumatic back injury is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

